FRANKLIN TEMPLETON INVESTMENTS One Franklin Parkway San Mateo, California 94404-1906 February 13, 2013 Filed Via EDGAR (CIK #0001022804) Securities and Exchange Commission treet NE Washington, D.C. 20549 RE: Franklin Templeton Fund Allocator Series (Registrant) (on behalf of series Franklin Templeton Conservative Allocation Fund, Franklin Templeton Growth Allocation Fund, Franklin Templeton Moderate Allocation Fund, Franklin Templeton 2015 Retirement Target Fund, Franklin Templeton 2025 Retirement Target Fund, Franklin Templeton 2035 Retirement Target Fund, and Franklin Templeton 2045 Retirement Target Fund (together, the Funds)) File Nos. 333-13601 and 811-07851 Ladies/Gentlemen: On behalf of the above-referenced Registrant, submitted herewith under the EDGAR system, please find Post-Effective Amendment No. 34 to the Registrant's Registration Statement on Form N-1A (Amendment), which is being filed pursuant to Rule 485(a)(1) under the Securities Act of 1933, as amended (1933 Act), and under the Investment Company Act of 1940, as amended. The Amendment is being submitted to reflect the following changes to the Funds: (1) the addition of a new class of shares of each Fund, designated Class R6 shares; and (2) changes to certain investment policies and risks concerning the Funds. The addition of Class R6 shares to the Funds, as reflected in the Amendment, is part of Franklin Templeton Investments' proposed new distribution program involving the issuance of an additional class of shares, designated Class R6 shares, to several funds (as listed in the attachment) in Franklin Templeton Investments. Class R6 shares for the Funds will be offered by way of the prospectuses and statements of additional information contained in the Amendment included herewith. In Investment Company Act Release No. 20487 (August 17, 1994) (Release), regarding amendments to the Commission's procedures for filing post-effective amendments, the Commission adopted paragraph (b)(1)(vii), formerly (b)(1)(ix), under Rule 485. The provision allows the Commission, on a discretionary basis, to permit certain types of post-effective amendments not otherwise eligible to be filed under Rule 485(b). Footnote 9 to the textual discussion regarding this provision indicates that amendments containing substantially identical revisions filed by a number of funds may be filed under Rule 485(b) if the staff has previously had an opportunity to review the new disclosure in an amendment filed under Rule 485(a) (Rule 485(b)(1)(vii) Procedure). Requests to rely upon the Rule 485(b)(1)(vii) Procedure are to be in writing to the Division of Investment Management. We would like to use the Rule 485(b)(1)(vii) Procedure described above to simplify and expedite the filing and processing of post-effective amendments for fifty-one (51) other Franklin Templeton funds listed in the attachment. These funds are expected to introduce Class R6 shares on or about May 1, 2013. To the extent that our planned Rule 485(b) filings satisfy the "substantially identical revisions" requirement of footnote 9 to the Release, we expect to request permission to rely upon the Rule 485(b)(1)(vii) Procedure to file post-effective amendments to become effective under Rule 485(b), as discussed herein. We believe that the prospectuses and statements of additional information included in this Amendment contain disclosures for Class R6 shares that are substantially similar to disclosures regarding the Class R6 shares to be contained in the prospectuses and statements of additional information of other Franklin Templeton Investments to be filed under Rule 485(b) pursuant to the Rule 485(b)(1)(vii) Procedure. Please consider this Amendment as the disclosure that “the staff has previously had an opportunity to review in an amendment filed under Rule 485(a)” under the Rule 485(b)(1)(vii) Procedure. Pursuant to Rule 485(a)(1), the Amendment will become effective on May 1, 2013. The Registrant intends, prior to the effective date of the Amendment, to file a subsequent post-effective amendment, pursuant to Rule 485(b) under the 1933 Act, for the purposes of: (i) responding to any comments conveyed by the Commission staff on the Amendment; and (ii) updating certain information contained in the prospectuses and the statements of additional information relating to the Funds. As noted on the facing sheet, the Amendment relates only to the Funds listed above, and the Amendment does not affect the prospectuses and statements of additional information of the Registrant’s other series of shares. Please direct any inquiries regarding this filing to the undersigned at (650) 312-5651 or the address shown above. Sincerely yours, Franklin Templeton Fund Allocator Series /s/Karen L. Skidmore Karen L. Skidmore Vice President and Secretary KLS:dac ATTACHMENT Attachment Registrant Series Franklin Custodian Funds CIK #: 0000038721 Franklin Dynatech Fund Franklin Growth Fund Franklin Income Fund Franklin U.S. Government Securities Fund Franklin Utilities Fund Franklin Global Trust CIK #: 0001124459 Franklin Global Real Estate Fund Franklin International Growth Fund Franklin International Small Cap Growth Fund Franklin High Income Trust CIK #: 0000002768 Franklin High Income Fund Franklin Investors Securities Trust CIK #: 0000809707 Franklin Balanced Fund Franklin Equity Income Fund Franklin Floating Rate Daily Access Fund Franklin Limited Maturity U.S. Government Securities Fund Franklin Low Duration Total Return Fund Franklin Real Return Fund Franklin Total Return Fund Franklin Mutual Series Funds CIK #: 0000825063 Mutual Beacon Fund Mutual European Fund Mutual Financial Services Fund Mutual Global Discovery Fund Mutual International Fund Mutual Quest Fund Mutual Shares Fund Franklin Managed Trust CIK #: 0000805650 Franklin Rising Dividends Fund Franklin Gold and Precious Metals Fund CIK #: 0000083293 Franklin Gold and Precious Metals Fund Franklin Money Fund CIK #: 0000038778 Franklin Money Fund Franklin Real Estate Securities Trust CIK #: 0000912291 Franklin Real Estate Securities Fund Franklin Strategic Series CIK #: 0000872625 Franklin Biotechnology Discovery Fund Franklin Flex Cap Growth Fund Franklin Focused Core Equity Fund Franklin Growth Opportunities Fund Franklin Small Cap Growth Fund Franklin Small Mid Cap Growth Fund Franklin Strategic Income Fund Franklin Templeton International Trust CIK #: 0000876441 Franklin India Growth Fund Templeton Foreign Smaller Companies Fund Franklin Value Investors Trust CIK #: 0000856119 Franklin Balance Sheet Investment Fund Franklin Large Cap Value Fund Franklin Micro Cap Value Fund Franklin Small Cap Value Fund Templeton China World Fund CIK #: 0000909226 Templeton China World Fund Templeton Developing Markets Trust CIK #: 0000878087 Templeton Developing Markets Trust Templeton Global Smaller Companies Fund CIK #: 0000350900 Templeton Global Smaller Companies Fund Templeton Growth Fund, Inc. CIK #: 0000805664 Templeton Growth Fund Templeton Funds CIK #: 0000225930 Templeton Foreign Fund Templeton World Fund Templeton Global Investment Trust CIK #: 0000916488 Templeton Asian Growth Fund Templeton Frontier Markets Fund Templeton Global Balanced Fund Templeton Income Trust CIK #: 0000795402 Templeton Global Bond Fund Templeton Global Total Return Fund
